Exhibit 10.2

 

THIS SECURITIES PURCHASE AGREEMENT (THIS “AGREEMENT”) RELATES TO AN OFFER AND
SALE OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S (AS DEFINED HEREIN) UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SECURITIES PURCHASE AGREEMENT RELATES HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY,
IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

THIS AGREEMENT, dated as of January 22, 2020, is entered into by and between Bat
Group, Inc., a Delaware corporation (“Company”), and [   ], its successors
and/or assigns (“Purchaser”).

 

A. Company and Purchaser are executing and delivering this Agreement pursuant to
the exemption from securities registration afforded by the Securities Act,
Regulation S promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”).

 

B. Purchaser desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement, a Convertible Promissory Note,
in the form attached hereto as Exhibit A, in the aggregate principal amount of
US$[   ] (the “Note”), convertible into shares of common stock, $0.001 par value
per share, of Company (“Common Stock”), upon the terms and subject to the
limitations and conditions set forth in such Note, and a Warrant (the
“Warrant”), in the form attached hereto as Exhibit B, to purchase [   ] shares
of Common Stock, upon the terms and subject to the limitations and conditions
set forth in such Warrant.

 

C. This Agreement, the Note, the Warrant and all other certificates, documents,
agreements, resolutions, and instruments delivered to any party under or in
connection with this Agreement, as the same may be amended from time to time,
are collectively referred to herein as the “Transaction Documents.”

 

D. For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Note;
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants; and “Securities” means the Note, the Warrant, the Conversion Shares
and the Warrant Shares.

 

1

 

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Purchaser hereby agree as follows:

 

1. Purchase and Sale of Securities.

 

1.1. Purchase of Securities.

 

Company shall issue and sell to Purchaser and Purchaser shall purchase from
Company the Note and the Warrant. In consideration thereof, Purchaser shall pay
the Purchase Price (as defined below) to the Company.

 

1.2. Form of Payment.

 

On the Closing Date (as defined below), Purchaser shall pay the Purchase Price
to the Company via wire transfer of immediately available funds against delivery
of the Note.

 

1.3. Closing Date.

 

Subject to the satisfaction (or written waiver) of the conditions set forth in
Section 5 and Section 6 below, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall be 10:00 a.m., New York time, on the first
(1st) Business Day on which the conditions to the Closing set forth in Sections
5 and 6 below are satisfied or waived (or such other date as is mutually agreed
to by the Company and each Buyer) the offices of Hunter Taubman Fischer & Li in
New York, New York.

 

1.4. Collateral for the Note.

 

The Note shall not be secured.

 

1.5. Purchase Price.

 

The “Purchase Price” shall be US$[   ].

 

2. Purchaser’s Representations and Warranties.

 

Purchaser represents and warrants to Company that as of the date hereof and as
of the Closing Date:

 

2.1 Organization. If the Purchaser is a company, it shall be duly incorporated
or formed, validly existing and in good standing under the laws of the
jurisdiction of its formation, with full right, or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out his, her or its obligations hereunder and thereunder.

 

2.2 Authority. Purchaser has the requisite power and authority to enter into and
perform this Agreement and to purchase Securities being sold to it hereunder.
The execution, delivery and performance of this Agreement by Purchaser and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate, partnership or limited liability
company action, and no further consent or authorization of Purchaser or its
Board of Directors, stockholders, partners, members, or managers, as the case
may be, is required. This Agreement has been duly authorized, executed and
delivered by Purchaser and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with the terms hereof.

 

2

 

 

2.3 Purchase Entirely for Own Account. This Agreement is made with Purchaser in
reliance upon Purchaser’s representation to Company, which by Purchaser’s
execution of this Agreement, Purchaser hereby confirms. Securities to be
acquired by Purchaser will be acquired for investment for Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, Purchaser further represents that Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
individual, corporation, partnership, limited liability company, joint venture,
trust or other entity (“Person”) to sell, transfer or grant participations to
any Person, with respect to any of the Purchaser’s Securities.

 

2.4 Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication, and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in Securities, and has so evaluated the merits and
risks of such investment.

 

2.5 Ability to Bear Risk. Purchaser understands and agrees that the purchase of
Securities is a high risk investment and that Purchaser is able to afford and
bear an investment in a speculative venture having the risks and objectives of
Company, including a risk of total loss of such investment. Purchaser must bear
the substantial economic risks of the investment in Securities indefinitely
because Securities may not be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration(s) is available.

 

2.6 Disclosure of Information. Purchaser has been given access to full and
complete information regarding Company and has utilized such access to
Purchaser’s satisfaction for the purpose of obtaining such information regarding
Company as Purchaser has reasonably requested. In particular, Purchaser: (i) has
received and thoroughly read and evaluated all the disclosures contained in this
Agreement; and (ii) has been given a reasonable opportunity to review such
documents as Purchaser has requested and to ask questions of, and to receive
answers from, representatives of Company concerning Securities and the business
and affairs of Company and to obtain any additional information concerning
Company’s business to the extent reasonably available so as to understand more
fully the nature of this investment and to verify the accuracy of the
information supplied. Purchaser is satisfied that he, she or it has received
adequate information with respect to all matters which he, she or it considers
material to its decision to make this investment.

 

2.7 Restricted Securities. Purchaser understands that Securities have not been,
and will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act, which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Purchaser’s representations as expressed herein. Purchaser
understands that Securities are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, Purchaser
must hold Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Except as otherwise provided herein,
Purchaser acknowledges that Company has no obligation to register or qualify
Securities. Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period of Securities, or requirements relating to Company that are
outside of Purchaser’s control, and which Company is under no obligation, and
may not be able, to satisfy.

 

3

 

 



2.8       Use of Proceeds. Purchaser acknowledges the Company may use the net
proceeds from the transaction contemplated by this Agreement in the planned
commodity business and for working capital and other purposes as approved by the
board of directors of the Company.



 

2.9 Trading Restrictions. Purchaser has been independently advised as to the
restrictions with respect to trading Securities and with respect to the resale
restrictions imposed by applicable securities laws, hereby confirms that no
representation has been made to him, her or it by or on behalf of Company with
respect thereto, hereby acknowledges the risks relating to an investment therein
and of the fact that he, she or it may not be able to resell Securities except
in accordance with limited exemptions under applicable securities legislation
and regulatory policy until expiry of the applicable restriction period and
compliance with the other requirements of applicable law, that Purchaser (or
others for whom he, she or it is contracting hereunder) is solely responsible to
find out what these restrictions are and that Purchaser is solely responsible
(and not Company) for compliance with applicable resale restrictions and that
Purchaser is aware that he, she or it may not be able to resell Securities
except in accordance with limited exemptions under applicable securities laws,
and he, she or it agrees that any certificates representing Securities may bear
a legend indicating that the resale of such securities is restricted.

 

2.10 Holding Periods. Purchaser is solely responsible (and not Company) for
compliance with all applicable hold periods and resale restrictions to which
Securities are subject.

 

2.11 Regulation S Exemption. Purchaser acknowledges and agrees that none of
Securities have been registered under the Securities Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, and, unless so registered, may not be offered or
sold in the United States or to U.S. Persons (as defined herein), except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in each case only in
accordance with applicable state and provincial securities laws. Purchaser
understands that Securities are being offered and sold to him, her or it in
reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of Purchaser to acquire Securities. In this
regard, Purchaser represents, warrants and agrees that:

 

(a) Purchaser is not a U.S. Person and is not an affiliate (as defined in Rule
501(b) under the Securities Act) of Company and is not acquiring Securities for
the account or benefit of a U.S. Person. A “U.S. Person” means any one of the
following:

 

(A)any natural person resident in the United States of America;

 

(B)any partnership, limited liability company, corporation or other entity
organized or incorporated under the laws of the United States of America;

 

4

 

 

(C)any estate of which any executor or administrator is a U.S. Person;

 

(D)any trust of which any trustee is a U.S. Person;

 

(E)any agency or branch of a foreign entity located in the United States of
America;

 

(F)any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(G)any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

(H)any partnership, company, corporation or other entity if:

 

(1)organized or incorporated under the laws of any foreign jurisdiction; and

 

(2)formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited Purchasers (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

(b) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, Purchaser was outside of
the United States.

 

(c) Purchaser realizes that the basis for the exemption may not be present if,
notwithstanding such representations, Purchaser has in mind merely acquiring
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. Purchaser does not have any such
intention.

 

(d) Purchaser will not, during the period commencing on the date of issuance of
Securities and ending on the first anniversary of such date, or such shorter
period as may be permitted by Regulation S or other applicable securities law
(the “Restricted Period”), offer, sell, pledge or otherwise transfer Securities
in the United States, or to a U.S. Person for the account or for the benefit of
a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.

 

(e) Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer Securities only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.

 

(f) Purchaser was not in the United States engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

5

 

 

(g) Neither Purchaser nor or any person acting on his, her or its behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to Securities and Purchaser and any person acting on his, her or its
behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.

 

(h) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(i) Neither Purchaser nor any person acting on his, her or its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of Securities. Purchaser
agrees not to cause any advertisement of Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

2.12 No Advertisements or Direct Selling Effort. Purchaser is not receiving
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or via the Internet, or presented at any
seminar or meeting. Purchaser has not acquired Securities as a result of, and
will not engage in, any “directed selling efforts” (as defined in Regulation S)
in the United States in respect of any of Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of Securities; provided, however, that Purchaser may sell or
otherwise dispose of any of Securities pursuant to registration of any of
Securities pursuant to the Securities Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein.

 

2.13 Legend. Purchaser acknowledges and agrees that Securities shall bear a
restricted legend (the “Legend”), in the form and substance as set forth in
Section 7 hereof, disclosing the prohibition on the offer, sale, pledge or
transfer of Securities, except (i) pursuant to an effective registration
statement filed under the Securities Act, (ii) in accordance with the applicable
provisions of Regulation S, promulgated under the Securities Act, (iii) pursuant
to an exemption from registration provided by Rule 144 under the Securities Act
(if available), and (iv) pursuant to any other exemption from the registration
requirements of the Securities Act or for estate planning purposes (subject to
any escrow restrictions).

 

2.14 Economic Considerations. Purchaser is not relying on Company, or its
affiliates or agents with respect to economic considerations involved in this
investment. Purchaser has relied solely on his, her or its own advisors.

 

6

 

 

2.15 Compliance with Laws. Any resale of Securities during the “distribution
compliance period” as defined in Rule 902(f) to Regulation S shall only be made
in compliance with exemptions from registration afforded by Regulation S.
Further, any such sale of Securities in any jurisdiction outside of the United
States will be made in compliance with the securities laws of such jurisdiction.
Purchaser will not offer to sell or sell Securities in any jurisdiction unless
Purchaser obtains all required consents, if any.

 

2.16 General. Purchaser understands that Securities are being offered and sold
in reliance on a transactional exemption from the registration requirements of
federal and state securities laws and Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of Purchaser to acquire
Securities.

 

3. Company’s Representations and Warranties.

 

3.1 Company represents and warrants to Purchaser that as of the date hereof and
as of the Closing Date: (i) Company is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted; (ii) Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary; (iii) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company and all necessary actions have been taken; (iv) this
Agreement, the Note, and the other Transaction Documents have been duly executed
and delivered by Company and constitute the valid and binding obligations of
Company enforceable in accordance with their terms; (v) the execution and
delivery of the Transaction Documents by Company, the issuance of Securities in
accordance with the terms hereof, and the consummation by Company of the other
transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by Company of any of the terms or provisions
of, or constitute a default under (a) Company’s formation documents or bylaws,
each as currently in effect, (b) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which Company is a party or by which
it or any of its properties or assets are bound, including, without limitation,
any listing agreement for Common Stock, or (c) any existing applicable law,
rule, or regulation or any applicable decree, judgment, or order of any court,
United States federal, state or foreign regulatory body, administrative agency,
or other governmental body having jurisdiction over Company or any of Company’s
properties or assets; (vi) no further authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Securities to
Purchaser or the entering into of the Transaction Documents; (vii) none of
Company’s filings with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading; (viii)
in the twelve (12) months preceding the date hereof, Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by Company with the SEC under the Securities Exchange Act of 1934, as amended
(the “1934 Act”) on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension; (ix) there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board
or body pending or, to the knowledge of Company, threatened against or affecting
Company before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a material adverse
effect on Company or which would adversely affect the validity or enforceability
of, or the authority or ability of Company to perform its obligations under, any
of the Transaction Documents; (x) Company has not consummated any financing
transaction that has not been disclosed in a periodic filing or current report
with the SEC under the 1934 Act; (xi) Company is not, nor has it been at any
time in the previous twelve (12) months, a “Shell Company,” as such type of
“issuer” is described in Rule 144(i)(1) under the Securities Act; (xii) with
respect to any commissions, placement agent or finder’s fees or similar payments
that will or would become due and owing by Company to any person or entity as a
result of this Agreement or the transactions contemplated hereby (“Broker
Fees”), any such Broker Fees will be made in full compliance with all applicable
laws and regulations and only to a person or entity that is a registered
investment adviser or registered broker-dealer; (xiii) Purchaser shall have no
obligation with respect to any Broker Fees or with respect to any claims made by
or on behalf of other persons for fees of a type contemplated in this subsection
that may be due in connection with the transactions contemplated hereby and
Company shall indemnify and hold harmless each of Purchaser, Purchaser’s
employees, officers, directors, stockholders, members, managers, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorneys’ fees) and
expenses suffered in respect of any such claimed Broker Fees; (xiv) when issued,
the Conversion Shares will be duly authorized, validly issued, fully paid for
and non-assessable, free and clear of all liens, claims, charges and
encumbrances; (xv) neither Purchaser nor any of its officers, directors,
stockholders, members, managers, employees, agents or representatives has made
any representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Purchaser or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; and (xvi) Company acknowledges that the
State of New York has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Transaction Documents and any dispute that may
arise related thereto such that the laws and venue of the State of New York, as
set forth more specifically in Section 8.2 below, shall be applicable to the
Transaction Documents and the transactions contemplated therein.

 

7

 

 

3.2 Assuming the accuracy of the representations and warranties of Purchaser
contained in Section 2 hereof, the offer, issue, and sale of the Notes and the
Conversion Shares are and will be exempt from the registration and prospectus
delivery requirements of the Securities Act and have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.

 

4. [INTENTIONALLY DELETED].

 

5. Conditions to Company’s Obligation to Sell.

 

The obligation of Company hereunder to issue and sell the Securities to
Purchaser at the Closing is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions:

 

5.1. Purchaser shall have executed this Agreement and delivered the same to
Company.

 

8

 

 

5.2. Purchaser shall have delivered the Purchase Price to Company in accordance
with Section 1.2 above.

 

5.3. The representations and warranties of the Purchaser in this Agreement shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.

 

5.4. The Purchaser shall have performed, satisfied and complied in all respects
with all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Purchaser at or prior to the
Closing.

 

5.5. Company shall receive from NASDAQ the approval of the application for the
listing of the Shares.

 

5.6. The Company shall receive from its stockholders the approval of the
issuance of the Shares as required under Nasdaq Rule 5635(d).

 

6. Conditions to Purchaser’s Obligation to Purchase.

 

The obligation of Purchaser hereunder to purchase the Securities at the Closing
is subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, provided that these conditions are for Purchaser’s sole
benefit and may be waived by Purchaser at any time in its sole discretion:

 

6.1. Company shall have executed this Agreement, the Note and the Warrant and
delivered the same to Purchaser.

 

6.2. Company shall have delivered to Purchaser fully executed copies of all
other Transaction Documents required to be executed by Company herein or
therein.

 

6.3. Each of the representations and warranties of the Company in this Agreement
shall be true and correct in all respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all respects as of such date.

 

6.4. Company shall have performed, satisfied and complied in all respects with
all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing.

 

7. Legends

 

Each certificates representing Securities shall be endorsed with the following
legends, in addition to any other legend required to be placed thereon by
applicable federal or state securities laws:

 

“THESE SECURITIES ARE BEING OFFERED TO PURCHASERS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

9

 

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”

 

8. Miscellaneous.

 

The provisions set forth in this Section 8 shall apply to this Agreement, as
well as all other Transaction Documents as if these terms were fully set forth
therein; provided, however, that in the event there is a conflict between any
provision set forth in this Section 8 and any provision in any other Transaction
Document, the provision in such other Transaction Document shall govern.

 

8.1. Specific Enforcement.

 

Company and Purchaser acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

 

8.2. Governing Law; Venue.

 

Each of Company and Purchaser (i) hereby irrevocably submits to the jurisdiction
of the United States District Court sitting in the Southern District of New York
and the courts of the State of New York located in New York county for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby or thereby and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Each of Company and
Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
Sections 8.1 and 8.2 shall affect or limit any right to serve process in any
other manner permitted by law. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Company hereby
appoints Hunter Taubman Fischer & Li LLC, with offices at 1450 Broadway, 26th
Floor, New York, NY 10018 as its agent for service of process in New York.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.

 

10

 

 

8.3. Counterparts.

 

Each Transaction Document may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. The parties hereto confirm that any electronic copy of another
party’s executed counterpart of a Transaction Document (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

8.4. Headings.

 

The headings of this Agreement are for convenience of reference only and shall
not form part of, or affect the interpretation of, this Agreement.

 

8.5. Severability.

 

In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute or rule of law. Any provision hereof which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.

 

8.6. Entire Agreement.

 

This Agreement, together with the other Transaction Documents, contains the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither
Company nor Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. For the avoidance of doubt, all prior
term sheets or other documents between Company and Purchaser, or any affiliate
thereof, related to the transactions contemplated by the Transaction Documents
(collectively, “Prior Agreements”), that may have been entered into between
Company and Purchaser, or any affiliate thereof, are hereby null and void and
deemed to be replaced in their entirety by the Transaction Documents. To the
extent there is a conflict between any term set forth in any Prior Agreement and
the term(s) of the Transaction Documents, the Transaction Documents shall
govern.

 

8.7. Amendments.

 

No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by both parties hereto.

 

8.8. Notices.

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of: (i) the date delivered, if delivered by personal delivery as
against written receipt therefor or by email to an executive officer, or by
facsimile (with successful transmission confirmation), (ii) the earlier of the
date delivered or the third Trading Day after deposit, postage prepaid, in the
United States Postal Service by certified mail, or (iii) the earlier of the date
delivered or the third Trading Day after mailing by express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by five (5) calendar days’ advance written
notice similarly given to each of the other parties hereto):

 

If to Company:

 

Bat Group, Inc.

Attn: Renmei Ouyang, CEO

Room 104, No. 33 Section D,

No. 6 Middle Xierqi Road,

Haidian District, Beijing, China

 

11

 

 

If to Purchaser:

 

[   ]

Attn: [   ]

[   ]

[   ]

 

With a copy to (which copy shall not constitute notice):

 

Hunter Taubman Fischer & Li LLC

Attn: Joan Wu

1450 Broadway, 26th Floor

New York, New York 10018

 

8.9. Successors and Assigns.

 

This Agreement or any of the severable rights and obligations inuring to the
benefit of or to be performed by Purchaser hereunder may be assigned by
Purchaser to a third party, including its affiliates, in whole or in part,
without the need to obtain Company’s consent thereto. Company may not assign its
rights or obligations under this Agreement or delegate its duties hereunder
without the prior written consent of Purchaser.

 

8.10. Survival.

 

The representations and warranties of Company and the agreements and covenants
set forth in this Agreement shall survive the Closing hereunder notwithstanding
any due diligence investigation conducted by or on behalf of Purchaser. Company
agrees to indemnify and hold harmless Purchaser and all its officers, directors,
employees, attorneys, and agents for loss or damage arising as a result of or
related to any breach or alleged breach by Company of any of its
representations, warranties and covenants set forth in this Agreement or any of
its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.

 

8.11. Further Assurances.

 

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

12

 

 

8.12. Purchaser’s Rights and Remedies Cumulative.

 

All rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Purchaser may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Purchaser may deem expedient.

 

8.13. Waiver.

 

No waiver of any provision of this Agreement shall be effective unless it is in
the form of a writing signed by the party granting the waiver. No waiver of any
provision or consent to any prohibited action shall constitute a waiver of any
other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

8.14. Waiver of Jury Trial.

 

EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY
MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

[Remainder of page intentionally left blank; signature page follows]

 

13

 

 

IN WITNESS WHEREOF, the undersigned Purchaser and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

 

Aggregate Principal Amount of Note:   US$[   ]       Purchase Price:   US$[   ]

 

  PURCHASER:       [   ]       By: [   ]        

 

  COMPANY:       Bat Group, Inc.             By:       Renmei Ouyang     Chief
Executive Officer and Chairwoman

 

[Signature Page to Securities Purchase Agreement]

 

14

 

 

Exhibit A

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

FORM OF UNSECURED CONVERTIBLE PROMISSORY NOTE

 

Issuance Date: January 22, 2020   Original Principal Amount: U.S. $[  ]

 

FOR VALUE RECEIVED, Bat Group, Inc., a Delaware corporation (“Borrower”),
promises to pay to [ ], or its successors or assigns (“Holder”), the amount set
forth above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to conversion or otherwise) (the “Principal”) and any interest,
fees, charges, and late fees accrued hereunder on the date that is twelve (12)
months after the Issuance Date (the “Maturity Date”) in accordance with the
terms set forth herein and to pay interest on the Outstanding Balance at the
rate of seven and a half percent (7.5%) per annum from the Issuance Date until
the same is paid in full. This Note is issued pursuant to that certain
Securities Purchase Agreement dated January 22, 2020, as the same may be amended
from time to time, by and among Borrower and the purchasers signatory thereto
(the “Purchase Agreement”). Certain capitalized terms used herein are defined in
Attachment 1 attached hereto and incorporated herein by this reference.

 

1. Payment; Prepayment.

 

1.1.Payment.

 

All payments owing hereunder shall be in lawful money of the United States of
America or Conversion Shares (as defined below), as provided for herein, and
delivered to Holder at the address or bank account furnished to Borrower for
that purpose. All payments shall be applied first to (a) costs of collection, if
any, then to (b) fees and charges, if any, then to (c) accrued and unpaid
interest, and thereafter, to (d) principal.

 

1.2.Prepayment.

 

Notwithstanding the foregoing, so long as Borrower has not received a Holder
Conversion Notice (as defined below) from Holder where the applicable Conversion
Shares have not yet been delivered, then Borrower shall have the right to prepay
all or any portion of the Outstanding Balance. If Borrower exercises its right
to prepay this Note, Borrower shall make payment to Holder of an amount in cash
equal to 107.5% multiplied by the portion of Outstanding Balance Borrower elects
to prepay.

 



A-1

 

 

3. Holder Optional Conversion.

 

3.1. Holder Conversions.

 

Holder has the right at any time 30 days after the Issuance Date until the
Outstanding Balance has been paid in full, at its election, to convert (“Holder
Conversion”) all or any part of the Outstanding Balance into shares (each
instance of conversion is referred herein as “Conversion Shares”) of fully paid
and non-assessable common stock, $0.001 par value per share (“Common Stock”), of
Borrower as per the following conversion formula: the number of Conversion
Shares equals the amount being converted (the “Conversion Amount”) divided by
the Holder Conversion Price (as defined below). Conversion notices in the form
attached hereto as Exhibit A (each, a “Holder Conversion Notice”) may be
effectively delivered to Borrower by any method of Holder’s choice (including
but not limited to facsimile, email, mail, overnight courier, or personal
delivery), and all Holder Conversions shall be cashless and not require further
payment from Holder. Borrower shall deliver the Conversion Shares from any
Holder Conversion to Holder in accordance with Section 9 below.

 

3.2. Holder Conversion Price.

 

Subject to adjustment as set forth in this Note, the price at which Holder has
the right to convert all or any portion of the Outstanding Balance into Common
Stock is $1.50 per share of Common Stock (the “Holder Conversion Price”).

  

3.3. Conversion Procedure.

 

In connection with any conversion pursuant to Section 3.1, as soon as reasonably
practicable following the receipt of a Holder Conversion Notice, Holder shall
surrender to the Company this Note (or a notice to the effect that the original
Note has been lost, stolen or destroyed and an agreement acceptable to the
Company whereby Holder agrees to indemnify the Company from any loss incurred by
it in connection with such loss or destruction of this Note).

 

Promptly following such surrender of the Note to the Company, (A) the Company
shall update its transfer agent to record the number of Conversion Shares to
which Holder shall be entitled upon such conversion, issued as fully paid to
Holder and deliver to Holder a certified true copy of such updated shareholder
list, (B) the Company shall issue and deliver to Holder a certificate or
certificates for the Conversion Shares, and a check payable to Holder for any
cash amounts payable as described in Section 4(c)(iii).

 

No fractional shares or securities shall be issued upon conversion of this Note.
In lieu of the Company issuing any fractional shares to Holder upon the
conversion of this Note, the Company shall pay to Holder an amount equal to the
product obtained by multiplying the applicable Conversion Price in such
conversion, by the fraction of a share or such other security not issued
pursuant to the previous sentence.

 

3.4. Reservation of Shares Issuable Upon Conversion. 

 

The Company shall at all times reserve and keep available out of its authorized
but unissued Common Stock solely for the purpose of effecting the conversion of
this Note such number of Common Stock as shall from time to time be sufficient
to effect the conversion of the Note; and if at any time the number of
authorized but unissued Common Stock shall not be sufficient to effect the
conversion of the entire outstanding Principal Amount of this Note, without
limitation of such other remedies as shall be available to the holder of this
Note, Company will use its reasonable best efforts to take such corporate action
as may, in the opinion of counsel, be necessary to increase its authorized but
unissued Common Stock to such number of shares as shall be sufficient for such
purposes.

 



A-2

 



 

4. Defaults, Remedies, and Adjustments.

 

4.1. Defaults.

 

The following are events of default under this Note (each, an “Event of
Default”): (a) Borrower fails to pay any principal, interest, fees, charges, or
any other amount when due and payable hereunder; (b) Borrower fails to deliver
any Conversion Shares in accordance with the terms hereof; (c) a receiver,
trustee or other similar official shall be appointed over Borrower or a material
part of its assets and such appointment shall remain uncontested for twenty (20)
days or shall not be dismissed or discharged within sixty (60) days; (d)
Borrower becomes insolvent or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any; (e) Borrower makes a general assignment for the benefit of
creditors; (f) Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (g) an involuntary bankruptcy
proceeding is commenced or filed against Borrower; (h) Borrower or any pledgor,
trustor, or guarantor of this Note defaults or otherwise fails to observe or
perform any covenant, obligation, condition or agreement of Borrower or such
pledgor, trustor, or guarantor contained herein or in any other Transaction
Document (as defined in the Purchase Agreement); (i) any representation,
warranty or other statement made or furnished by or on behalf of Borrower or any
pledgor, trustor, or guarantor of this Note to Holder herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note is false,
incorrect, incomplete or misleading in any material respect when made or
furnished; (j) Borrower fails to maintain the Share Reserve (as defined in the
Purchase Agreement) as required under the Purchase Agreement; (k) any money
judgment, writ or similar process is entered or filed against Borrower or any
subsidiary of Borrower or any of its property or other assets for more than
$500,000 , and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) calendar days unless otherwise consented to by Holder; (l) Borrower
fails to maintain its DWAC Eligibility; (m) Borrower, any affiliate of Borrower,
or any pledgor, trustor, or guarantor of this Note breaches any covenant or
other term or condition contained in any Other Agreements; (n) the Common Stock
fails to be listed or quoted for trading on any of (o) NYSE, (ii) NASDAQ, (iii)
OTCQX, or (iv) OTCQB; or (p) trading in Company’s Common Stock is suspended.

 

4.2. Remedies.

 

At any time and from time to time after Holder becomes aware of the occurrence
of any Event of Default, Holder may accelerate this Note by written notice to
Borrower, with the Outstanding Balance becoming immediately due and payable in
cash at the Mandatory Default Amount. Notwithstanding the foregoing, at any time
following the occurrence of any Event of Default, Holder may, at its option,
elect to increase the Outstanding Balance by applying the Default Effect
(subject to the limitation set forth below) via written notice to Borrower
without accelerating the Outstanding Balance, in which event the Outstanding
Balance shall be increased as of the date of the occurrence of the applicable
Event of Default pursuant to the Default Effect, but the Outstanding Balance
shall not be immediately due and payable unless so declared by Holder (for the
avoidance of doubt, if Holder elects to apply the Default Effect pursuant to
this sentence, it shall reserve the right to declare the Outstanding Balance
immediately due and payable at any time and no such election by Holder shall be
deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Holder in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (d), (e), (f), (g) or (h) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Holder. At any time following the
occurrence of any Event of Default, upon written notice given by Holder to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22 % per annum or the maximum rate permitted under applicable law (“Default
Interest”). For the avoidance of doubt, Holder may continue making Holder
Conversions (as defined below) at any time following an Event of Default until
such time as the Outstanding Balance is paid in full. In connection with
acceleration described herein, Holder need not provide, and Borrower hereby
waives, any presentment, demand, protest or other notice of any kind, and Holder
may immediately and without expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such acceleration may be rescinded and annulled by Holder
at any time prior to payment hereunder and Holder shall have all rights as a
holder of the Note until such time, if any, until Holder receives full payment
pursuant to this Section 4.2. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon. Nothing
herein shall limit Holder’s right to pursue any other remedies available to it
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of the Note as required
pursuant to the terms hereof.

 



A-3

 

 

4.3. Certain Adjustments.

 

4.3.1. Stock Dividends and Splits

 

If the Company, at any time while this Note is outstanding: (i) pays a stock
dividend or otherwise makes a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of this Note), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Holder Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon conversion
of this Note shall be proportionately adjusted such that the aggregate Holder
Conversion Price of this Note shall remain unchanged. Any adjustment made
pursuant to this Section 4.3.1 shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

4.3.3. Pro Rata Distributions

 

During such time as this Note is outstanding, if the Company shall declare or
make any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Note, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without regard to any limitations on
conversion hereof) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution.

 



A-4

 

 

4.3.4. Fundamental Transaction

 

If, at any time while this Note is outstanding, (i) the Company, directly or
indirectly, in one or more related transactions effects any merger or
consolidation of the Company with or into another Person, (ii) the Company,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another Person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Company, directly or indirectly, in one or more related transactions
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property,
or (v) the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person or group of Persons whereby such
other Person or group acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Holder Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
at the option of the Holder (without regard to any limitation in Section 3.3 on
the conversion of this Note), the number of shares of Common Stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Note is exercisable immediately prior
to such Fundamental Transaction. For purposes of any such conversion, the
determination of the Holder Conversion Price shall be appropriately adjusted to
apply to such Alternate Consideration based on the amount of Alternate
Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Holder Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Note following such Fundamental Transaction. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.

 



A-5

 

 

4.3.5. Calculations

 

All calculations under this Section 4 shall be made to the nearest cent or the
nearest 1/100th of a share, as the case may be. For purposes of this Section 4,
the number of shares of Common Stock deemed to be issued and outstanding as of a
given date shall be the sum of the number of shares of Common Stock (excluding
treasury shares, if any) issued and outstanding.

 

4.3.6. Notice to Holder

 

Whenever the Holder Conversion Price is adjusted pursuant to any provision of
this Section 4, the Company shall promptly deliver to the Holder by facsimile or
email a notice setting forth the Holder Conversion Price after such adjustment
and any resulting adjustment to the number of Conversion Shares and setting
forth a brief statement of the facts requiring such adjustment.

 

If (A) the Company shall declare a dividend (or any other distribution in
whatever form) on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights, (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be delivered by
facsimile or email to the Holder at its last facsimile number or email address
as it shall appear upon the Note Register of the Company, at least 20 calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. To the extent that any notice provided in this
Note constitutes, or contains, material, non-public information regarding the
Company or any of the Subsidiaries, the Company shall simultaneously file such
notice with the Commission pursuant to a Current Report on Form 8-K. The Holder
shall remain entitled to convert this Note during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 

5. Unconditional Obligation; No Offset.

 

Borrower acknowledges that this Note is an unconditional, valid, binding and
enforceable obligation of Borrower not subject to offset, deduction or
counterclaim of any kind. Borrower hereby waives any rights of offset it now has
or may have hereafter against Holder, its successors and assigns, and agrees to
make the payments or Conversions called for herein in accordance with the terms
of this Note.

 



A-6

 

 

6. Waiver.

 

No waiver of any provision of this Note shall be effective unless it is in the
form of a writing signed by the party granting the waiver. No waiver of any
provision or consent to any prohibited action shall constitute a waiver of any
other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

7. Method of Conversion Share Delivery.

 

7.1 On or before the close of business on the fifth (5th) Trading Day following
the date of delivery of a Holder Conversion Notice, as applicable (the “Delivery
Date”), in the event the Conversion Shares have been registered in a
registration statement or exempted from registration pursuant to Rule 144 under
the Securities Act of 1933, as amended (“Rule 144”), Borrower shall, provided it
is DWAC Eligible at such time, deliver or cause its transfer agent to deliver
the applicable Conversion Shares electronically via DWAC to the account
designated by Holder in the applicable Holder Conversion Notice and a check
payable to Investor for any cash amounts payable as per the Section 7.3. If
Borrower is not DWAC Eligible, it shall deliver to Holder or its broker (as
designated in the Holder Conversion Notice), via reputable overnight courier, a
certificate representing the number of shares of Common Stock equal to the
number of Conversion Shares to which Holder shall be entitled, registered in the
name of Holder or its designee. For the avoidance of doubt, Borrower has not met
its obligation to deliver Conversion Shares by the Delivery Date unless Holder
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above.

 

7.2 In the event the Conversion Shares are not registered in a registration
statement or exempted from registration pursuant to Rule 144, by the Conversion
Date, the Company shall (A) update its transfer agent to record the number of
Conversion Shares to which Holder shall be entitled upon such conversion, issued
as fully paid to Holder and deliver to Holder a certified true copy of such
updated shareholder list, (B) the Company shall issue and deliver to Holder a
certificate or certificates for the Conversion Shares, and a check payable to
Investor for any cash amounts payable as per the Section 7.3.

 

7.3 No fractional shares or securities shall be issued upon conversion of this
Note. In lieu of the Company issuing any fractional shares to Investor upon the
conversion of this Note, the Company shall pay to Investor an amount equal to
the product obtained by multiplying the applicable Conversion Price in such
conversion, by the fraction of a share or such other security not issued
pursuant to the previous sentence.

 

8. Conversion Delays.

 

If Borrower fails to deliver Conversion Shares in accordance with the timeframe
stated in Section 7, Holder may at any time prior to receiving the applicable
Conversion Shares rescind in whole or in part such Conversion, with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Issuance Date for purposes of determining the holding period under
Rule 144).

 



A-7

 

 

9. Governing Law; Venue.

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.
The provisions set forth in the Purchase Agreement to determine the proper venue
for any disputes are incorporated herein by this reference.

 

10. Cancellation.

 

After repayment or conversion of the entire Outstanding Balance, this Note shall
be deemed paid in full, shall automatically be deemed canceled, and shall not be
reissued.

 

11. Amendments.

 

The prior written consent of both parties hereto shall be required for any
change or amendment to this Note.

 

12. Assignments.

 

Borrower may not assign this Note without the prior written consent of Holder.
This Note and any shares of Common Stock issued upon conversion of this Note may
be offered, sold, assigned or transferred by Holder without the consent of
Borrower, provided, however, that any transfer of this Note may be effected only
pursuant to the Purchase Agreement and by surrender of this Note to the Company
and reissuance of a new note to the transferee.

 

13. Notices.

 

Whenever notice is required to be given under this Note, unless otherwise
provided herein, such notice shall be given in accordance with the subsection of
the Purchase Agreement titled “Notices.”

 

14. Liquidated Damages.

 

Holder and Borrower agree that in the event Borrower fails to comply with any of
the terms or provisions of this Note, Holder’s damages would be uncertain and
difficult (if not impossible) to accurately estimate because of the parties’
inability to predict future interest rates, future share prices, future trading
volumes and other relevant factors. Accordingly, Holder and Borrower agree that
any fees, balance adjustments, Default Interest or other charges assessed under
this Note are not penalties but instead are intended by the parties to be, and
shall be deemed, liquidated damages (under Holder’s and Borrower’s expectations
that any such liquidated damages will tack back to the Issuance Date for
purposes of determining the holding period under Rule 144).

 

15. Severability.

 

If any part of this Note is construed to be in violation of any law, such part
shall be modified to achieve the objective of Borrower and Holder to the fullest
extent permitted by law and the balance of this Note shall remain in full force
and effect.

  

[Remainder of page intentionally left blank; signature page follows]

 

A-8

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Issuance Date.

 

  BORROWER:       Bat Group, Inc.         By:    

Name: Renmei Ouyang

Title: Chief Executive Officer

 

 

 

[Signature Page to Convertible Promissory Note]

 

A-9

 

 

ATTACHMENT 1

 

DEFINITIONS 

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to the date hereof
pursuant to which shares of Common Stock and standard options to purchase Common
Stock may be issued to any employee, officer or director for services provided
to the Company in their capacity as such.

 

A2. “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Holder and reasonably satisfactory to
Borrower).

 

A3. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Holder and Borrower.
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

 

A4. “Conversion” means a Holder Conversion under Section 3.

 

 

A5. “Conversion Share Value” means the product of the number of Conversion
Shares deliverable pursuant to any Conversion Notice multiplied by the Closing
Trade Price of the Common Stock on the Delivery Date for such Conversion.

 

A6. “Default Effect” means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by 10% and then adding the resulting
product to the Outstanding Balance as of the date the applicable Event of
Default occurred, with the sum of the foregoing then becoming the Outstanding
Balance under this Note as of the date the applicable Event of Default occurred.

 

A7. “DTC” means the Depository Trust Company or any successor thereto.

 



A-10

 

 

A8. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Holder’s brokerage firm for the benefit of Holder.

 

A9. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A10. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A11. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; (d) the Conversion Shares
are otherwise eligible for delivery via DWAC; (e) Borrower has previously
delivered all Conversion Shares to Holder via DWAC; and (f) Borrower’s transfer
agent does not have a policy prohibiting or limiting delivery of the Conversion
Shares via DWAC.

 

A12. “Exempt Issuance” means the issuance of (a) any shares of Common Stock
issued or issuable in connection with any Approved Stock Plan; provided that
issuances of securities pursuant to an Approved Stock Plan shall not be deemed
to be Exempt Issuances to the extent (A) in excess of 800,000 shares of Common
Stock and (B) such securities vest prior to earlier of (i) seven (7) months
after the Issue Date, provided that the Company is in compliance with the
current public information requirement under Rule 144(c) on such date and on
such date the Company is unaware of any of any facts or circumstances that might
prevent the Company from complying with its current public information
requirement set forth in Rule 144(c) in the foreseeable future and (ii) thirty
(30) days after the date when a Registration Statement (as defined in the
Purchase Agreement) is effective, covering the resale of all of the Registrable
Securities (as defined in the Registration Rights Agreement), (b) securities
issuable upon the conversion, exchange of, conversion or redemption of, or
payment of liquidated or similar damages on, any securities issued hereunder,
(c) other securities exercisable, exchangeable for, convertible into, or
redeemable for shares of Common Stock issued and outstanding on the date of this
Note; provided that the terms of such securities are not amended, modified or
changed on or after the Subscription Date to give greater rights to the holders
of such securities, including, without limitation, to increase the number of
securities underlying such securities, to decrease the exercise, exchange or
conversion price of such securities or to extend the term of securities, and (d)
any shares of Common Stock, issued or issuable in connection with a bona fide
strategic transaction approved by the Board of Directors, or a committee if the
Board of Directors, of the Company, the primary purpose of which is not to
provide financing to the Company.

 

A13. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

 



A-11

 

 

A14. “Mandatory Default Amount” means the Outstanding Balance following the
application of the Default Effect.

 

A15. “Market Capitalization” means a number equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Borrower’s most recently filed Form 10-Q or Form 10-K.

 

A16. “Other Agreements” means, collectively, all existing and future agreements
and instruments between, among or by Borrower (or an affiliate), on the one
hand, and Holder (or an affiliate), on the other hand.

 

A17. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, the Transaction Expense Amount,
accrued but unpaid interest, collection and enforcements costs (including
attorneys’ fees) incurred by Holder, transfer, stamp, issuance and similar taxes
and fees related to Conversions, and any other fees or charges incurred under
this Note.

  

A18. “Trading Day” means any day on which The NASDAQ Stock Market is open for
trading.

 

A19. “VWAP” means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

[Remainder of page intentionally left blank]

 

A-12

 

 

EXHIBIT A

 

Bat Group, Inc. Date:  

Attn: Renmei Ouyang, CEO

Room 104, No. 33 Section D,

No. 6 Middle Xierqi Road,

Haidian District, Beijing, China

 

LENDER CONVERSION NOTICE

 

The above-captioned Holder hereby gives notice to Bat Group, Inc., a Delaware
corporation (the “Borrower”), pursuant to that certain Convertible Promissory
Note made by Borrower in favor of Holder on February 22, 2020 (the “Note”), that
Holder elects to convert the portion of the Note balance set forth below into
fully paid and non-assessable shares of Common Stock of Borrower as of the date
of conversion specified below. Said conversion shall be based on the Holder
Conversion Price set forth below. In the event of a conflict between this Holder
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Holder in its sole discretion, Holder may provide a new form
of Holder Conversion Notice to conform to the Note. Capitalized terms used in
this notice without definition shall have the meanings given to them in the
Note.

 

A. Date of Conversion:

B. Holder Conversion #:

C. Conversion Amount:

D. Holder Conversion Price:

E. Holder Conversion Shares: (C divided by D)

F. Remaining Outstanding Balance of Note: *

 



 



* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Holder Conversion Notice and such Transaction Documents.

 

Please transfer the Conversion Shares electronically (via Book Entry) to the
following account:

    Account #:   Account Name:  

 

To the extent the Conversion Shares are not able to be delivered to Holder
electronically via the DWAC system, deliver all such certificated shares to
Holder via reputable overnight courier after receipt of this Holder Conversion
Notice (by facsimile transmission or otherwise) to:

  

[Signature Page Follows]

 

A-13

 

 

Sincerely,       Holder:       [  ]         By: [  ]                       



A-14

 

 

Exhibit B

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

BAT GROUP, INC.

 

Warrant Shares: _______                        Issuance Date:: January 22, 2020

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________ or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the Issuance Date set forth above (the
“Initial Exercise Date”) and on or prior to 5:00 p.m. (New York City time) on
the date that is the five (5) year anniversary of the Issuance Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Bat
Group, Inc., a Delaware corporation (the “Company”), up to _____1 shares (as
subject to adjustment hereunder, the “Warrant Shares”) of Common Stock. This
Warrant is one of the warrants to purchase shares of Common Stock issued
pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”) dated as of January 22, 2020 among the Company and the purchasers
signatory thereto, as amended from time to time.

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Purchase Agreement.

 

Section 2. Exercise.

 

(a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company of a duly executed facsimile copy or a PDF copy submitted by e-mail (or
e-mail attachment) of the Notice of Exercise in the form annexed hereto (the
“Notice of Exercise”). Within the earlier of (i) two (2) Trading Days and (ii)
the number of Trading Days comprising the Standard Settlement Period (as defined
in Section 2(e)(i) herein) following the date of exercise as aforesaid, the
Holder shall deliver the aggregate Exercise Price for the shares specified in
the applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank unless the cashless exercise procedure specified in Section
2(c) below is specified in the applicable Notice of Exercise. No ink-original
Notice of Exercise shall be required, nor shall any medallion guarantee (or
other type of guarantee or notarization) of any Notice of Exercise be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date on
which the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise within one (1) Business Day of receipt of such notice. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

 

 



1Equal to 100% of shares issuable upon the conversion of the Note.

 

B-1

 

 

(b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $1.802, subject to adjustment hereunder (the “Exercise Price”).

 

(c) Cashless Exercise. If at any time after the six-month anniversary of the
Issuance Date, there is no effective registration statement registering, or no
current prospectus available for, the resale of the Warrant Shares by the
Holder, then this Warrant may also be exercised, in whole or in part, at such
time by means of a “cashless exercise” in which the Holder shall be entitled to
receive a number of Warrant Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter (including until two (2) hours after the close of “regular trading
hours” on a Trading Day) pursuant to Section 2(a) hereof or (iii) the VWAP on
the date of the applicable Notice of Exercise if the date of such Notice of
Exercise is a Trading Day and such Notice of Exercise is both executed and
delivered pursuant to Section 2(a) hereof after the close of “regular trading
hours” on such Trading Day;

 

 



2The Exercise Price shall be the close price on the date prior to the date of
this Warrant.

 

B-2

 

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant. The Company agrees not to take
any position contrary to this Section 2(c). Without limiting the cashless
exercise provision set forth in this Section 2(c), the liquidated damages
provision in Section 2(d)(i) or the buy-in provision in Section 2(d)(iv), there
is no circumstance that would require the Company to net-cash settle this
Warrant.

 

“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b) if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchasers of a majority
in interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

B-3

 

 

(d) Mandatory Exercise. If at any time from and after the date hereof, the
closing price of the Company’s Common Stock on the Trading Market equals or
exceeds $3.00 per share (which amount may be adjusted for certain capital
events, such as stock splits, as described herein) for twenty (20) consecutive
Trading Days (the “Mandatory Exercise Measuring Period”), then the Company shall
have the right to require the Holder to exercise all or any portion of this
Warrant still unexercised for a cash exercise, as designated in the Mandatory
Exercise Notice on the Mandatory Exercise Date (each as defined below) into
fully paid, validly issued and nonassessable shares of Common Stock in
accordance with Section 2 hereof at the Exercise Price as of the Mandatory
Exercise Date (as defined below) (a “Mandatory Exercise”). The Company may
exercise its right to require exercise under this Section 2 by delivering within
not more than five (5) Trading Days following the end of such Mandatory Exercise
Measuring Period a written notice thereof by electronic mail to the Holder (the
“Mandatory Exercise Notice” and the date that the Holder received such notice is
referred to as the “Mandatory Exercise Notice Date”). The Mandatory Exercise
Notice shall be irrevocable. The Mandatory Exercise Notice shall state (I) the
Trading Day on which the Mandatory Exercise shall occur, which shall be the
second (2nd) Trading Day following the Mandatory Exercise Notice Date (the
“Mandatory Exercise Date”) and (II) the aggregate number of Warrants which the
Company has elected to be subject to such Mandatory Exercise from the Holder
(the “Mandatory Exercise Amount”) pursuant to this Section 2. If the Warrants
have not been exercised by the Mandatory Exercise Date, the Warrants shall be
cancelled. Notwithstanding the forgoing, the Company may only exercise its
rights pursuant to this Section 2(d) if the Warrant Shares (i) have been
registered by the Company on an effective registration statement registering the
resale of the Warrant Shares, or (ii) can be sold pursuant to Rule 144 without
current public information requirements or manner of sale restrictions. This
Section 2(d) shall be subject to the following requirements that (i) the
Company’s Common Stock and Warrant Shares will continue trading on the Trading
Market with the Company’s belief, in good faith, that trading of the Company’s
Common Stock and the Warrant Shares on the Trading Market will continue
uninterrupted for the foreseeable future, (ii) the Warrant Shares may be resold
pursuant to registration statement or exempted from registration pursuant to
Rule 144, (iii) the applicable Holder is not in possession of any information
provided by the Company, any of its Subsidiaries, or any of the Company’s
officers, directors, employees, agents or Affiliates, that constitutes, or may
constitute, material non-public information, and (iv) for each Trading Day in a
period of twenty (20) consecutive Trading Days prior to the applicable date in
question, the daily trading volume for the Company’s Common Stock on the Trading
Market exceeds 300,000 shares (subject to adjustment for forward and reverse
stock splits and the like) per Trading Day.

 

(e) Mechanics of Exercise.

 

(i) Delivery of Warrant Shares Upon Exercise. The Company shall cause the
Warrant Shares purchased hereunder to be transmitted by the Transfer Agent to
the Holder by crediting the account of the Holder’s or its designee’s balance
account with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system (“DWAC”) if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
issuance of the Warrant Shares to or resale of the Warrant Shares by the Holder
or (B) the Warrant Shares are eligible for resale by the Holder without volume
or manner-of-sale limitations pursuant to Rule 144 (assuming cashless exercise
of the Warrants), and otherwise by physical delivery of a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder in the Notice
of Exercise by the date that is the earliest of (i) two (2) Trading Days after
the delivery to the Company of the Notice of Exercise, (ii) one (1) Trading Day
after delivery of the aggregate Exercise Price to the Company and (iii) the
number of Trading Days comprising the Standard Settlement Period after the
delivery to the Company of the Notice of Exercise (such date, the “Warrant Share
Delivery Date”). Upon delivery of the Notice of Exercise, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the Warrant Shares, provided that
payment of the aggregate Exercise Price (other than in the case of a cashless
exercise) is received within the earlier of (i) two (2) Trading Days and (ii)
the number of Trading Days comprising the Standard Settlement Period following
delivery of the Notice of Exercise. The Company agrees to maintain a transfer
agent that is a participant in the FAST program so long as this Warrant remains
outstanding and exercisable. As used herein, “Standard Settlement Period” means
the standard settlement period, expressed in a number of Trading Days, on the
Company’s primary Trading Market with respect to the Common Stock as in effect
on the date of delivery of the Notice of Exercise.

 

B-4

 

 

(ii) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

(iii) Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 

(iv) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

 

(v) Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such Warrant Shares, all of which taxes
and expenses shall be paid by the Company, and such Warrant Shares shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event that Warrant Shares are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise and all fees to the Depository
Trust Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares.

 

B-5

 

 

(vi) Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

Section 3. Certain Adjustments.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b) Pro Rata Distributions. During such time as this Warrant is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date of which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, that, to the extent that
the Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

B-6

 

 

(c) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(e) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and shall, at the option of the Holder, deliver to
the Holder in exchange for this Warrant a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Warrant which is exercisable for a corresponding number of shares of
capital stock of such Successor Entity (or its parent entity) equivalent to the
shares of Common Stock acquirable and receivable upon exercise of this Warrant
(without regard to any limitations on the exercise of this Warrant) prior to
such Fundamental Transaction, and with an exercise price which applies the
exercise price hereunder to such shares of capital stock (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.

 

B-7

 

 

(d) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

(e) Notice to Holder.

 

(i) Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly deliver
to the Holder by facsimile or email a notice setting forth the Exercise Price
after such adjustment and any resulting adjustment to the number of Warrant
Shares and setting forth a brief statement of the facts requiring such
adjustment.

 

(ii) Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided in this Warrant constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

B-8

 

 

Section 4. Transfer of Warrant.

 

(a) Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Section 4(d) hereof and to the provisions of
Section 4.1 of the Purchase Agreement, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company unless the Holder has assigned this Warrant in full, in
which case, the Holder shall surrender this Warrant to the Company within three
(3) Trading Days of the date on which the Holder delivers an assignment form to
the Company assigning this Warrant in full. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

(b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial Issuance Date of this Warrant and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

(d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant, as the case may be, comply with the provisions of Section 5.7
of the Purchase Agreement.

 

B-9

 

 

(e) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

Section 5. Miscellaneous.

 

(a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i), except as
expressly set forth in Section 3.

 

(b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

(c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

(d) Authorized Shares.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of issuing the necessary Warrant Shares upon the exercise
of the purchase rights under this Warrant. The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation,
or of any requirements of the Trading Market upon which the Common Stock may be
listed. The Company covenants that all Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Warrant will, upon
exercise of the purchase rights represented by this Warrant and payment for such
Warrant Shares in accordance herewith, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

B-10

 

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

(e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

(f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered and the Holder does not utilize
cashless exercise, will have restrictions upon resale imposed by state and
federal securities laws.

 

(g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.
Without limiting any other provision of this Warrant or the Purchase Agreement,
if the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to the Holder such amounts as shall be sufficient to cover any costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

(h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

 

(i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

B-11

 

 

(j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

(k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

 

(l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

 

(Signature Page Follows)

 

B-12

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

  BAT GROUP, INC.       By:       Name:     Title:

 

 

B-13

 

 

NOTICE OF EXERCISE

 

To: BAT GROUP, INC.

 

(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 

☐in lawful money of the United States; or

 

☐if permitted the cancellation of such number of Warrant Shares as is necessary,
in accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(3) Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
_____________________________________________________________________

 

Signature of Authorized Signatory of Investing Entity:
_______________________________________________

 

Name of Authorized Signatory:
_________________________________________________________________

 

Title of Authorized Signatory:
__________________________________________________________________

 

Date:
_____________________________________________________________________________________

 

B-14

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:         (Please Print)       Address:         (Please Print)       Phone
Number:           Email Address:           Dated: _______________ __, ______    
      Holder’s Signature: _____________________           Holder’s Address:
______________________    

 

 

B-15

 

